Citation Nr: 1326361	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  06-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher disability rating for service-connected degenerative disc disease of the lumbar spine, initially rated as 10 percent disabling from March 3, 2000, the effective date of service connection, and rated as 20 percent disabling from October 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 29, 1976, to October 15, 1986, and was honorably discharged; and from October 16, 1986, to June 9, 1987, and was dishonorably discharged.  See February 2013 Administrative Decision.  
 
The Veteran's case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2000 and July 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2000 decision, in pertinent part, denied service connection for bilateral hearing loss and degenerative disc disease of the lumbar spine/ low back strain.  The July 2003 rating decision, in pertinent part, denied service connection for tinnitus. 

In October 2004 the Veteran appeared and testified at an RO hearing in St. Petersburg, Florida as to all the issues except hearing loss.  The transcript of that hearing is of record.

In a May 2005 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating, effective from March 3, 2000.  The Veteran disagreed with the initial 10 percent rating assigned and timely appealed that determination.  

In October 2008 and January 2011, the Board remanded this case for additional development and the case has been returned to the Board for appellate consideration.  

In May 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, in its June 2013 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran was waiving review of the evidence by the AOJ.  38 C.F.R. §§ 19.37, 20.1304 (2012).  Thus, the Board has considered the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

In his May 2013 statement, the Veteran raised the issue of service connection for a bilateral knee disorder, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the January 2011 Board's remand instructions, the Veteran was afforded a VA audiological examination in February 2013 and a spine examination in March 2013.  In his May 2013 statement, the Veteran indicated that the examinations were inadequate and/or did not accurately reflect his claims.  

Review of the audiological examination report shows that in rendering her report, the VA examiner cited to a July 2010 VA examination report that the Veteran has significant occupational and recreational noise exposure.  However, in his May 2013 statement, the Veteran specifically expressed that he had not been exposed to loud noises.  Additionally, the examination report demonstrates that the Veteran denied having tinnitus.  He noted in the May 2013 statement that he did not deny having tinnitus during the evaluation.  Due to the inconsistencies between the examination report and the Veteran's statements, the Veteran should be afforded another examination by a different examiner to determine the nature and etiology of any current hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

As to the spine examination, the Veteran asserts that he had difficulty communicating with the VA examiner and feels that the report does not accurately reflect his spine disability.  For example, he cited to his inability to comprehend the questions asked during the evaluation and also indicated that he never denied flare-ups as reflected in the examination report.  Therefore, on remand, the Veteran should be afforded another examination, with a different examiner than the one who conducted the March 2013 examination, to determine the current severity of his lumbar spine disability.  Id. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiological examination, with an examiner other than the one who conducted the February 2013 examination, to determine the nature and etiology of any current hearing loss disability and tinnitus.  The Veteran's claims file must be made available for review by the examiner.  The examiner should obtain a complete history from the Veteran.  

The examiner should provide a medical opinion regarding the following:

Consider the Veteran's contentions regarding the frequent bouts of right-sided otitis externa and/or otitis media as documented in the service treatment records as a possible cause for the ultimate hearing loss, particularly given that the hearing loss is noted to be asymmetrical, worse in the right ear, and also his assertions that he was not exposed to occupational and recreational noise exposure following service.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current hearing loss and/or tinnitus, if any, had their onset during service from June 29, 1976, to October 15, 1986, or are otherwise related to the multiple documented in-service ear infections and/or noise exposure.  

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should provide a rationale for any opinion rendered. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. Schedule the Veteran for a VA spine examination, with an examiner other than the one who conducted the March 2013 examination, to determine the current nature and severity of his lumbar spine disability.  The Veteran's claims files must be made available for review by the examiner.  

The examiner should describe in detail all symptoms reasonably attributable to the service-connected lumbar spine disability and its current severity, including orthopedic symptomatology and neurologic symptoms.

(i).  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including ranges of motion in degrees.

(ii).  The examiner should then set forth the extent of any functional loss present for the service-connected lumbar spine disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The degree of functional impairment should be described in adequate detail.  Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

(iii).  The examiner should determine the extent, if any, of neurological impairment associated with the service-connected low back disability in light of the documented S1 radiculopathy and claimed sciatic pain.  The extent of any incomplete paralysis of the sciatic, or other, nerve should be stated in terms of whether it is mild, moderate, moderately severe, or severe.  

(iv).  The examiner should also indicate the effect the service-connected lumbar spine disability has, if any, on the Veteran's employment.  

A complete rationale should accompany all opinions.  Also, the examiner's conclusions should reflect review of the claims folder.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Following completion of the development requested, readjudicate the Veteran's claims, if appropriate.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



